DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 4 of the claim “attachment nut defining a cavityconfigured” appears to be in error for - - attachment nut defining a cavity configured.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-14, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitnikov et al. (Pub. No. US 2020/0385960).
Regarding claim 1, Sitnikov et al. disclose an apparatus (Figs. 1-26) of a hydrant (1000), comprising: a threaded stem (1210) for actuating a hydrant outlet valve (1220) at a first end (Fig. 2) of the stem (1210); an attachment nut (1270) defining a bore (Fig. 5) for supporting the stem (1210) in the hydrant (100), the attachment nut (1270) defining a cavity (Fig. 5) configured to receive water from a barrel of the hydrant (100), the attachment nut (1270) defining a water access passage (Fig. 5) extending through an outer wall (Fig. 5) of the attachment nut (1270) to the cavity; and a sensor (1300) in fluid communication with the cavity (Fig. 5) to obtain sensor data (paragraph 51) for the water in the barrel.
Regarding claim 7, Sitnikov et al. disclose the apparatus (Figs. 1-26) wherein the attachment nut (1270) defines an internal thread (Fig. 5) corresponding to an external thread (Fig. 5) of the stem (1210).
Regarding claim 8, Sitnikov et al. disclose the apparatus (Figs. 1-26) wherein the internal thread is positioned at an internal end (Fig. 5) of the attachment nut (1270) positioned within the barrel of the hydrant (100) when the attachment nut (1270) is installed to the hydrant.
Regarding claim 9, Sitnikov et al. disclose the apparatus (Figs. 1-26) wherein the attachment nut (1270) defines a radially outer wall (Fig. 5) of the cavity, and the stem (1210) defines a radially inner wall (Fig. 5) of the cavity.
Regarding claim 10, Sitnikov et al. disclose the apparatus (Figs. 1-26) further comprising: a processor (1940) in communication with the sensor (1300); a memory (paragraphs 74-75); and a communication interface (1920), wherein the memory includes instructions stored thereon that when executed by the processor cause the processor to receive the sensor data, determine one or more measurement values based on the sensor data, and transmit the one or more measurement values to an external monitoring system via the communication interface (paragraphs 74-75).
Regarding claim 11, Sitnikov et al. disclose the apparatus (Figs. 1-26) wherein the communication interface is communicatively linked with a cellular communication network (paragraphs 74-75).
Regarding claim 12, Sitnikov et al. disclose the apparatus (Figs. 1-26) further comprising a stem enclosure (Fig. 6) secured to the attachment nut (1270), the stem enclosure (Fig. 5) containing the sensor (1300), the processor, the memory, and the communication interface (paragraphs 74-75).
Regarding claim 13, Sitnikov et al. disclose the apparatus (Figs. 1-26) wherein the stem enclosure (Fig. 6) is formed of a non-metallic material (paragraph 68).
Regarding claim 14, Sitnikov et al. disclose the apparatus (Figs. 1-26) further comprising a battery (6032) within the stem enclosure (Fig. 6).
Regarding claim 20, Sitnikov et al. disclose an apparatus (Figs. 1-26) of a hydrant (1000), comprising: a threaded stem (1210) for actuating a hydrant outlet valve (1220) at a first end of the stem (1210); an attachment nut (1270) defining a bore (Fig. 5) for supporting the stem (1210) in the hydrant, the attachment nut (1270) defining a cavity (Fig. 5) configured to receive water from a barrel of the hydrant (1000), the attachment nut (1270) defining a water access passage (Fig. 5) extending through an outer wall of the attachment nut (1270) to the cavity; a sensor (1300)  in fluid communication with the cavity to obtain sensor data (paragraph 51) for the water in the barrel; a processor (paragraphs 74-75) in communication with the sensor (1300); a memory (paragraphs 74-75); a communication interface (paragraphs 74-75); and a stem enclosure (Fig. 6) secured to the attachment nut (1270), the stem enclosure (Fig. 6) containing the sensor, the processor, the memory, and the communication interface (paragraphs 74-75), wherein the memory includes instructions stored thereon that when executed by the processor cause the processor to receive the sensor data (paragraphs 74-75), determine one or more measurement values based on the sensor data, and transmit the one or more measurement values to an external monitoring system via the communication interface (paragraphs 74-75).
Regarding claim 21, Sitnikov et al. disclose a method, comprising: installing an attachment nut (1270) defining a bore (Fig. 5) into a hydrant (1000); inserting a threaded stem (1210) through the attachment nut (1270) into the hydrant, the threaded stem (1210) configured to actuate a hydrant outlet valve (1220) at a first end of the stem (1210); wherein the attachment nut (1270) defines a cavity (Fig. 5) configured to receive water from a barrel of the hydrant, the attachment nut (1270) defining a water access passage (Fig. 5) extending through an outer wall of the attachment nut to the cavity.

Allowable Subject Matter
Claims 2-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753